
	
		II
		111th CONGRESS
		2d Session
		S. 3901
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To promote enforcement of immigration laws and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Our Commitment to Legal
			 Immigration and America’s Security Act.
		2.Deferred action and
			 paroleSection 212(d)(5) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) is amended by adding
			 at the end the following:
			
				(C)Notwithstanding any other provision
				of law, an alien may only be paroled into the United States or granted deferred
				action of a final order of removal on a case-by-case basis for urgent
				humanitarian reasons or significant public
				benefit.
				.
		3.State Criminal
			 Alien Assistance ProgramSection 241(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(i)) is amended—
			(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7);
			(2)in paragraph (7),
			 as so redesignated, by striking paragraph (5) and inserting
			 paragraph (6); and
			(3)by inserting
			 after paragraph (4) the following:
				
					(5)A State, county,
				city, or township that is eligible to participate in Secure Communities or to
				cross-designate local law enforcement officers to perform immigration law
				enforcement functions under section 287(g) and does not participate in such
				programs may not receive compensation for incarceration expenses under this
				subsection.
					.
				
			4.Visa
			 reform
			(a)Visa
			 ineligibility for organized crime membersSection 212(a)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding
			 at the end the following:
				
					(J)Aliens engaged
				in organized crimeAny alien who the consular officer or the
				Attorney General knows or has reason to believe is a member of a known criminal
				organization that regularly engages in transnational criminal activity, is
				inadmissible.
					.
			(b)Exit procedures
			 for foreign visitorsNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security, in coordination
			 with the Secretary of State and the aviation industry, as appropriate, shall
			 create a mandatory exit procedure for foreign visitors, based upon—
				(1)the results of
			 the programs piloted by United States Customs and Border Protection to track
			 the departure of foreign visitors, including US–VISIT; and
				(2)the feasibility
			 and benefits of the departure confirmation systems tested under such exit pilot
			 programs.
				(c)Elimination of
			 the Diversity Visa Program
				(1)In
			 generalSection 203 of the Immigration and Nationality Act (8
			 U.S.C. 1153) is amended by striking subsection (c).
				(2)Technical and
			 conforming amendmentsTitle II of the Immigration and Nationality
			 Act (8 U.S.C. 1151) is amended as follows:
					(A)In section 201 (8
			 U.S.C. 1151)—
						(i)in
			 subsection (a)—
							(I)in paragraph (1),
			 by adding and at the end; and
							(II)in paragraph
			 (2), by striking ; and at the end and inserting a period;
			 and
							(ii)by
			 striking subsection (e).
						(B)In section 203 (8
			 U.S.C. 1153)—
						(i)in
			 subsection (d), by striking subsection (a), (b), or (c) and
			 inserting subsection (a) or (b);
						(ii)in
			 subsection (g), by striking subsection (a), (b), or (c) and
			 inserting subsection (a) or (b); and
						(iii)in subsection
			 (h)(2)(B), by striking subsection (a), (b), or (c) and inserting
			 subsection (a) or (b).
						(C)Section 204(a)(1)
			 (8 U.S.C. 1154(a)(1)) is amended by striking subparagraph (I).
					(3)Effective
			 dateThe amendments made by this subsection shall become
			 effective on the first day of the fiscal year beginning after the date of the
			 enactment of this Act, unless Congress reviews the recommendations from the
			 Secretary of State on how to combat fraud and eliminate abuse in the Diversity
			 Visa Program and legislation is enacted to maintain the Diversity Visa Program
			 that addresses such recommendations, with appropriate changes in the
			 eligibility requirements.
				5.Annual
			 accountability of Federal welfare benefits received by aliens unlawfully
			 present in the United StatesThe Secretary of Health and Human Services,
			 in consultation with the Secretary of Homeland Security and the head of any
			 other appropriate Federal agency, shall submit to Congress an annual report
			 that includes, for each State (and including the District of Columbia)—
			(1)the total amount
			 of Federal welfare benefits provided to such State during the most recent
			 fiscal year, disaggregated by State; and
			(2)the total amount
			 of Federal welfare benefits provided to households with any persons who resided
			 in the United States illegally during the most recent fiscal year.
			6.Limitation on
			 State option to expand CHIP coverage to noncitizen children or noncitizen
			 pregnant womenSection 2107 of
			 the Social Security Act (42 U.S.C. 1397gg) is amended—
			(1)in subsection (e)(1)(J), by inserting
			 and only if the State satisfies the requirements described in subsection
			 (g) before the period at the end; and
			(2)by adding at the end the following:
				
					(g)Demonstration
				of coverage and maintenance of effortFor purposes of subsection
				(e)(1)(J), the requirements described in this subsection are the
				following:
						(1)The State
				demonstrates to the Secretary (on the basis of the best data reasonably
				available to the Secretary and in accordance with such techniques for sampling
				and estimating as the Secretary determines appropriate) that the State has
				enrolled in the State plan under title XIX, the State child health plan under
				this title, or under a waiver of either such plan, at least 90 percent of the
				children residing in the State who are citizens or nationals of the United
				States, whose family income does not exceed 200 percent of the poverty line (as
				determined before January 1, 2014, without regard to the application of any
				general exclusion or disregard of a block of income that is not determined by
				type of expense or type of income, and as determined on or after January 1,
				2014, in accordance with section 1902(e)(14)), and who are eligible for medical
				assistance under the State plan under title XIX or child health assistance
				under the State child health plan under this title.
						(2)The State
				provides assurances that the amount of State or other non-Federal funds
				expended annually by the State to provide medical assistance, child health
				assistance, or other health benefits coverage to lawfully residing immigrant
				children or lawfully residing immigrant pregnant women will not be less than
				the amount of such funds expended for such purposes for fiscal year
				2009.
						.
			7.Identity
			 theft
			(a)Amendments to
			 the criminal codeChapter 47 of title 18, United States Code, is
			 amended—
				(1)in section
			 1028—
					(A)in subsection
			 (a)(7), by striking of another person and inserting other
			 than his or her own; and
					(B)in subsection
			 (b)(3)—
						(i)in subparagraph
			 (B), by striking or at the end;
						(ii)in subparagraph
			 (C), by adding or at the end; and
						(iii)by adding at
			 the end the following:
							
								(C)to facilitate or
				assist in harboring or hiring unauthorized workers in violation of section 274,
				274A or 274C of the Immigration and Nationality Act (8 U.S.C. 1324, 1324a, and
				1324c)
								.
				
						(b)IRS
			 notification requirement
				(1)Requirement to
			 notify social security account number holdersIf the Commissioner
			 of Internal Revenue sends a notice to an employer that an inaccurate social
			 security account number has been discovered for an employee and the employer
			 does not respond to the notice within 60 days to correct such account number,
			 the Commissioner shall send such a notice—
					(A)to the individual
			 who was originally issued such social security account number; or
					(B)if such
			 individual is a minor, to the individual's legal guardian.
					(2)Content of
			 noticeA notice sent to an individual under paragraph (1) shall
			 include the following:
					(A)A request that
			 the individual respond to such notice within 60 days to correct the information
			 associated with the social security account number.
					(B)Information on
			 how to respond to the notice.
					(C)Notification that
			 if a response is not received by the Commissioner within 60 days, the
			 Commissioner shall provide notice of the inaccurate social security account
			 number to the appropriate agencies for possible investigation, including the
			 Department of Homeland Security, the Department of Justice, and the Federal
			 Trade Commission.
					(D)Notification—
						(i)that if the
			 individual suspects that the individual's social security account number may
			 have been used fraudulently, the individual should notify the Federal Trade
			 Commission and the various credit bureaus; and
						(ii)information on
			 how to provide the notifications described in clause (i).
						(c)Study and
			 report
				(1)In
			 generalThe Secretary of the Treasury, the Chairman of the
			 Federal Trade Commission, and the Commissioner of Social Security, in
			 consultation with the Secretary of Commerce and other appropriate Federal
			 officials, shall conduct a study to determine the most feasible and cost
			 effective ways to protect the credit worthiness of individuals, especially
			 children.
				(2)Issues to be
			 studiedThe study conducted under paragraph (1) shall—
					(A)assess the types
			 of data held by the Federal Government and the private sector that could prove
			 beneficial in protecting and verifying identity;
					(B)assess current
			 government and industry practices designed to protect personal privacy and
			 determine how such practices could be improved to protect and verify
			 individuals’ credit worthiness;
					(C)analyze the
			 estimated impact of alternative systems of achieving effective protection of
			 credit on the financial industry (including small banks, rural financial
			 institutions, and credit unions), consumers, and the government with respect
			 to—
						(i)costs;
						(ii)credit
			 availability;
						(iii)convenience;
						(iv)privacy;
			 and
						(v)other
			 nonfinancial burdens, including any effects on personal privacy; and
						(D)determine the
			 most effective ways to protect and verify credit information.
					(3)ParticipationRepresentatives
			 of the financial industry, members of the public, government agencies, and
			 other interested groups shall be given opportunities to provide information for
			 the study conducted under paragraph (1).
				(4)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 the Treasury shall submit a report containing the results of the study
			 conducted under paragraph (1), including any recommendations for legislative or
			 administrative actions, to the Committee
			 on Finance of the Senate and the
			 Committee on Ways and Means of the House of
			 Representatives.
				8.Enhanced
			 penalties for certain drug offenses on Federal lands
			(a)Cultivating or
			 manufacturing controlled substances on Federal propertySection
			 401(b)(5) of the Controlled Substances Act (21 U.S.C. 841(b)(5)) is amended by
			 striking as provided in this subsection and inserting for
			 not more than 10 years, in addition to any other term of imprisonment imposed
			 under this subsection,.
			(b)Use of
			 hazardous substancesPursuant to its authority under section 994
			 of title 28, United States Code, the United States Sentencing Commission shall
			 amend the Federal Sentencing Guidelines and policy statements to ensure that
			 the guidelines provide an additional penalty increase of 2 offense levels above
			 the sentence otherwise applicable for a violation of section 401(a) of the
			 Controlled Substances Act (21 U.S.C. 841(a)) if the offense—
				(1)includes the use
			 of a poison, chemical, or other hazardous substance to cultivate or manufacture
			 controlled substances on Federal property;
				(2)creates a hazard
			 to humans, wildlife, or domestic animals;
				(3)degrades or harms
			 the environment or natural resources; or
				(4)pollutes an
			 aquifer, spring, stream, river, or body of water.
				(c)Stream
			 diversion or clear cutting on Federal property
				(1)Prohibition on
			 stream diversion or clear cutting on Federal propertySection
			 401(b) of the Controlled Substances Act is amended by adding at the end the
			 following:
					
						(8)Destruction of
				bodies of waterAny person who violates subsection (a) in a
				manner that diverts, redirects, obstructs, or drains an aquifer, spring,
				stream, river, or body of water or clear cuts timber while cultivating or
				manufacturing a controlled substance on Federal property shall be fined in
				accordance with title 18, United States
				Code.
						.
				(2)Federal
			 Sentencing Guidelines enhancementPursuant to its authority under
			 section 994 of title 28, United States Code, the United States Sentencing
			 Commission shall amend the Federal Sentencing Guidelines and policy statements
			 to ensure that the guidelines provide an additional penalty increase of 2
			 offense levels for above the sentence otherwise applicable for a violation of
			 section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the
			 offense involves the diversion, redirection, obstruction, or draining of an
			 aquifer, spring, stream, river, or body of water or the clear cut of timber
			 while cultivating or manufacturing a controlled substance on Federal
			 property.
				(d)Booby traps on
			 Federal landSection 401(d)(1) of the Controlled Substances Act
			 (21 U.S.C. 841(d)(1)) is amended by inserting cultivated, after
			 is being.
			(e)Use or
			 possession of firearms in connection with drug offenses on Federal
			 landsPursuant to its authority under section 994 of title 28,
			 United States Code, the United States Sentencing Commission shall amend the
			 Federal Sentencing Guidelines and policy statements to ensure that the
			 guidelines provide an additional penalty increase of 2 offense levels above the
			 sentence otherwise applicable for a violation of section 401(a) of the
			 Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the
			 possession of a firearm while cultivating or manufacturing controlled
			 substances on Federal lands.
			9.Federal Lands
			 Counterdrug Action Plan
			(a)DefinitionsIn
			 this section:
				(1)Controlled
			 substanceThe term controlled substance has the
			 meaning given the term in section 102 of the Controlled Substances Act (21
			 U.S.C. 802).
				(2)Covered
			 landsThe term covered lands means—
					(A)units of the
			 National Park System;
					(B)National Forest
			 System land;
					(C)public lands (as
			 defined by section 103(e) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1702(e)); and
					(D)all land
			 administered by the Bureau of Land Management.
					(b)Implementation
			 of Federal Lands Counterdrug Action Plan
				(1)In
			 general
					(A)Requirement for
			 Action PlanNot later than 90 days after the date of the
			 enactment of this Act, the Director of National Drug Control Policy shall
			 implement an action plan for keeping controlled substances off of Federal lands
			 (referred to in this section as the Federal Lands Counterdrug Action
			 Plan).
					(B)Report to
			 CongressNot later than 2 years after the implementation of the
			 Federal Lands Counterdrug Action Plan, the Director shall submit to Congress a
			 report that describes the progress made in carrying out such Action
			 Plan.
					(2)Consultation
			 requirementIn implementing the Federal Lands Counterdrug Action
			 Plan, the Director of National Drug Control Policy shall consult with the heads
			 of relevant Federal agencies, including the Drug Enforcement Administration,
			 the Forest Service, the National Park Service, the Bureau of Land Management,
			 and any relevant State, local, and tribal law enforcement agencies.
				(c)ContentsThe
			 Federal Lands Counterdrug Action Plan shall include—
				(1)the Federal
			 Government’s action plan for preventing the illegal production, cultivation,
			 manufacture, and trafficking of controlled substances on covered lands;
				(2)the specific
			 roles of relevant Federal agencies, including the Drug Enforcement
			 Administration and relevant agencies within the Department of the Interior for
			 implementing such an action plan;
				(3)the specific
			 resources required to enable the agencies referred to in paragraph (2) to
			 implement that strategy;
				(4)a strategy to
			 reduce the cultivation and trafficking of marijuana on covered lands by Mexican
			 drug trafficking organizations;
				(5)the use of
			 available technology to reduce the cultivation and trafficking of marijuana on
			 covered lands;
				(6)the impact of
			 Federal land management statutes on law enforcement efforts; and
				(7)the costs
			 associated with marijuana eradication programs through high intensity drug
			 trafficking areas.
				(d)Effect on
			 existing lawThe Federal Lands Counterdrug Action Plan—
				(1)may not change
			 existing agency authorities or laws governing interagency relationships;
			 and
				(2)may provide
			 recommendations for changes to such authorities or laws.
				(e)Distribution
				(1)In
			 generalThe Director of the Office of National Drug Control
			 Policy shall provide a copy of the Federal Lands Counterdrug Action Plan
			 to—
					(A)the
			 Committee on the Judiciary of the
			 Senate;
					(B)the
			 Committee on Appropriations of the
			 Senate;
					(C)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
					(D)the United States
			 Senate Caucus on International Narcotics Control;
					(E)the
			 Committee on the Judiciary of the House of
			 Representatives;
					(F)the
			 Committee on Appropriations of the House of
			 Representatives; and
					(G)the
			 Committee on Homeland Security of the House of
			 Representatives.
					(2)Classified
			 informationAny classified or law enforcement sensitive
			 information contained in the Federal Lands Counterdrug Action Plan may be
			 submitted in a classified annex to accompany the Action Plan.
				
